

115 HR 6081 IH: Historic Tax Credit Enhancement Act of 2018
U.S. House of Representatives
2018-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6081IN THE HOUSE OF REPRESENTATIVESJune 13, 2018Mr. LaHood (for himself, Mr. Kelly of Pennsylvania, and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to eliminate the requirement that the taxpayer’s basis
			 in a building be reduced by the amount of the rehabilitation credit
			 determined with respect to such building.
	
 1.Short titleThis Act may be cited as the Historic Tax Credit Enhancement Act of 2018. 2.Elimination of rehabilitation credit basis adjustment (a)In generalSection 50(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (6)Exception for rehabilitation creditIn the case of the rehabilitation credit, paragraph (1) shall not apply.. (b)Treatment in case of credit allowed to lesseeSection 50(d) of such Code is amended by adding at the end the following: In the case of the rehabilitation credit, paragraph (5)(B) of the section 48(d) referred to in paragraph (5) of this subsection shall not apply..
 (c)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act.
			